The opinion of the court was delivered by
Kingman, O. J.:
The Auditor of State appealed to this court'from the appraisal of the property of the Atchison, Topeka and Santa Fe Kailroad Company made by the board of county clerks. The appeal is taken in pursuance of section 11, of chapter 124 of the laws of 1869. The railroad company appear by counsel, and move the *504•court to dismiss the appeal on the ground that this court has no jurisdiction of the matter.
The act above referred to by express terms gives the jurisdiction to this court; and that it does so, is not controverted in the argument. The alleged want of jurisdiction rests therefore wholly upon the want of power in the legislature to confer such jurisdiction upon this court; and this is the point to be decided upon this motion. Unless pi’ohibited by the constitution, such an act is clearly within the limits of legis ative power; therefore the-examination is limited to the inquiry as to whether such a restsiction is to be found in the constitution.
i ¡jurarais court -jurisdiction, 2. Appellate juasSSnof.10' .This court is created by the constitution, and the outlines of its jurisdiction established by that instrument. It has original jurisdiction in three specific classes of cases> which it possesses independent of any legislation, and such appellate jurisdiction as maybe provided bylaw. The jurisdiction of the court under this last provision, is wholly dependent upon the will of the legislature. It may be enlarged or restricted, as the legislature shall prescribe; but in all its acts the legislature is still under the restriction that the jurisdiction 'conferred must be appellate, not original. And it is not all appellate jurisdiction that can bo conferred by legislation, for it is expressly provided that “ all appeals from probate courts and justices of the peace, shall be to the district court:” (Art. 3, §10.) The legislature is further restricted to appeals in their nature and essence judicial in their character. It would be absurd to claim, that it is in the power of the legislature to clothe this court with authority to review acts purely executive in their character, by giving an appeal therefrom to this court. Many of the duties which *505the executive is called upon to perform require great care .and judgment in deciding how to act. Yet when the decision is made an appeal could not be given to this ■court, for that would give to the court executive powers as well as judicial — a power as dangerous to good government as it is subversive of the constitution which has carefully kept separate the executive, legislative, and judicial departments of the government, “ to the end that this may be a government of laws and not of men.”
The term, then, “ appellate jurisdiction,” as used in the ■constitution, has some other meaning than that there should be merely an appeal from some decision or act of some officer of the State; and it is this meaning of the term that is to be sought for. In this search we are not left entirely to our own reason for guidance. The constitution of the United States contains a clause of similar import, which has been the subject of comment and decision by the supreme court of the United States, and the substance of their decision is thus stated by Judge Story in his Commentaries on the Constitution, sec. 1761: “The essential criterion of appellate jurisdiction is, that it revises and corrects the proceedings in a cause already instituted, and does Dot create that cause. In reference to judicial tribunals an .appellate jurisdiction, therefore, necessarily implies that the subject-matter has been already instituted, and acted upon by some other court, whose judgment or proceedings are to be revised. The appellate jurisdiction may be exercised in a variety of forms, and indeed in any form which the legislature may choose to prescribe; but still, the substance must exist before the form can be applied to it. To operate at all, then, under the Constitution of the United States, it is not sufficient that there has been a decision by some officer or depart*506ment of the United States; it must be by one clothed with judicial authority, and acting in a judicial capacity.” This construction of the term represents, as well the general views of men, as the decisions of courts, and must have heen in the minds of those who made it a part of our fundamental law, and must he held by this court as authoritative and binding. See the case of Crane v. Giles, 3 Has., 54; Logan Branch Bank, ex parte, 1 Ohio St., 432.
*507s. power to tas no'tfudic-iaf; *508s, Act of 1809 — ? n tioX8tltu“ *506It is not sufficient then that there has been a decision; but there must have been a decision “by a court,” “ clothed with judicial authority, and acting in a judicial capacity.” The tribunal from which an appeal lies need' not be called a court, but it must be one having the attributes of a court; a tribunal where justice is judicially administered, that is, accoi'ding to law. “ It is emphatically the province and duty of the judicial department to say what the law is,” is the language of Judge Marshall in the case of Marbury v. Madison. The ascertainment of facts is only an incident to the duties of courts, as a necessary prerequisite to the application of the law. Did the board of county clerks form “ a court,” or tribunal, in this sense of the term? Could that board finally render a decision that should be binding and conclusive on all the world, until reversed or set aside, according to the principles and usages of law ? If not, then they lacked one of the essential attributes of a court. If a judicial tribunal decides a cause between parties, the legislature cannot open it, and give a new trial; but if, after this board had performed their duty, and had adjourned, the legislature should be called together and should prescribe another method of ascertaining the valuation of the property for the current year, the decision of this board would go for *507nothing; would in effect be annulled by legislative action ; and this result indicates the character of the board. The raising of money for the support of government is essentially a legislative function. "Where the money is raised by taxation, an ascertainment of the value of the property is a necessary prerequisite, and therefore an incident to the power to tax. It would he competent for the legislature to appoint commissioners for this purpose who should report dkectly to the legislature, who could revise and correct such valuation. That the inconvenience of such a mode would preclude its adoption, is no argument against the power. The power exists, and is a legislative power, and shows conclusively that it cannot be a judicial power. The two are separate and distinct departments of government, each having its appropriate sphere of action, and each clothed with powers to execute the duties pertaining to its own functions; and when each confines itself within the sphere of its constitutional power there is less danger of that peril pointed out by an eminent jurist when he says in reference to this matter: “ There is an inherent and eternal difficulty in confining power of any kind within its proper limits. This general rule holds eminently true in regard to legislative and judicial bodies.”- — (Sedg. on Cons. Law, 217.) The assessment of the property of the State, being then an incident to the taxing power, which is wholly legislative and not judicial, may well be ascertained by agents appointed under the law; but in no sense under our constitution can such agents he considered judicial officers. It is true, that their duties require.of them judgment and discretion; but this is also true of most of the duties of . ministerial and executive officers, hut this does not make them judicial officers, nor constitute them courts, or *508render their conclusions judicial acts; and not being such, it follows from what has been, heretofore said, that there can be no appeal from the decision of such agents, to this court, and the duty imposed upon this court by the act of 1869 is one not permitted by the constitution, for it is not one of the enumerated cases in which the court has original jurisdiction, nor is it within the scope and meaning of the appellate jurisdiction which may be conferred upon the court.
The judicial power of the State is vested in courts by Article 3, Section 1, of the Constitution. If the acts of the assessor are in their nature judicial, then each assessor is a court from whose ¿decision an appeal may bo made to lie to this court; and a tribunal selected because of their supposed knowledge of the law may be made to perform duties which no previous preparation had qualified them to discharge, and after their decision had been made, the legislature might be convened, and their decision rendered a nullity by legislative action.
In Hayburn’s case it was held a fatal objection to the jurisdiction of the circuit courts that their decision, if made, was open- to revision by the secretary of war; Judges Iredell and Sitgreaves, in their letter to the President well observing, “ that no decision of any court of the United States, can under any circumstances, in our opinion, agreeably to the constitution, be liable to a revision, or even suspension, by the legislature itself, in whom no judicial power of any kind appears to be vested, but the important one relative to impeachments;” and to the same effect were the letters of the other judges. (2 Dallas, 412.)
We have been referred to the case of Weaver v. Devendorf and others, 3 Denio, 120; and Barhyte v. Shepherd, *50935 N. Y., 238, as announcing doctrines that would uphold the jurisdiction of this court in the matter before it. The decision of the first, of these cases, rests on well known and long settled principles of law, that an officer to whom discretionary powers are confided, to be exercised as his best judgment shall determine, according to his own views of what is his duty, and keeping strictly within the line of his duties, is not liable in trespass for error of judgment in the performance of such duties. The decision, as was observed by the judge delivering the opinion of the court, might-well be made on the ground above stated; but the learned judge delivering the opinion went much further, and declared the action of the assessors was purely judicial in its nature. We doubt whether the nature of the acts was correctly defined. In Easton v. Callender, 11 Wend., 92, Mr. Justice Nelson much more accurately defines the duties of assessors in valuing property as quasi judicial. If the .word “ j udicial” was used in that case in the sense in which it is used in our constitution, we have no doubt it was erroneously used. These observations apply to the case in 35 N. Y., 238. The decisions seem correct. The reasoning is most unsatisfactory, as it would make every act of an executive officer, or member c c the legislature, requiring the exercise of judgment and discretion, a judicial act. It certainly could not be so, in the sense in which our constitution uses the term, or it would of necessity obliterate the lines by which tlm framers of that instrument sought to keep separate me), d filnct, the three branches of our government.
We are constrained to think that no jurisdiction of the character of that involved in this appeal, can be conferred *510upon this court without a manifest infringement of the •constitution. The appeal must therefore be dismissed.
All tbe Justices concurring.